DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2019/0116381, hereafter Lee).

	As per claim 1, Lee discloses an image decoding method performed by an image decoding apparatus, the method comprising:

	 selecting one reference sample line from among a plurality of reference sample lines adjacent to the current block ();
	 configuring a reference sample for intra prediction of the current block based on the selected reference sample line (¶ 294); and
	generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample (¶ 294), generating two or more intra prediction blocks using the intra prediction mode of the current block and the derived intra prediction mode (¶ 294; generates prediction samples (i.e., prediction blocks));
wherein the selectin the reference sample line is performed differently based on whether an upper boundary of the current block is an upper boundary of a Coding Tree Unit (CTU)  (¶ 290).  
	As per claim 2, Lee discloses the method of claim 1,
wherein the deriving the intra prediction mode comprises determining whether the intra prediction mode of the current block is a mode included in a first MPM list (¶ 287);
	Page 2 of 12U.S. Serial No.: 16/767,478PATENTconfiguring, in case it is determined, at the determining, that the intra prediction mode of the current block is not a mode included in the first MPM list, a second MPM list (¶ 287 - 290); and
deriving the intra prediction mode of the current block based on the second MPM list (¶ 287), and

	As per claim 3, Lee discloses the method of claim 2,
wherein the second MPM list is configured based on intra prediction modes of neighboring blocks adjacent to the current block (¶ 296),
the neighboring blocks comprise a bottom-left neighboring block and a top-right neighboring block of the current block (¶ 296), and
in case the intra prediction mode of the neighboring block is not available, a Planar mode is used as the intra prediction mode of the corresponding neighboring block (¶ 296).
	As per claim 4, Lee discloses the method of claim 3,
wherein the second MPM list comprises a mode obtained by adding or subtracting a predetermined offset to or from a statistic value of the intra prediction modes of the neighboring blocks as a candidate mode, the statistic value comprises at least one among a maximum value and a minimum value, and the predetermined offset is 2 (¶ 160 - 169).
	As per claim 5, Lee discloses the method of claim 1,
wherein, in case the upper boundary of the current block is the upper boundary of a CTU, the selecting a reference sample line selects a first reference sample line directly adjacent to the current block from among the plurality of reference sample lines adjacent to the current block, and in case the upper boundary of the current block is not the upper boundary of a CTU, the selecting a reference sample line is performed based 
	As per claim 6, Lee discloses the method of claim 1,
wherein, in case the selected reference sample line is not a first reference sample line directly adjacent to the current block among the plurality of reference sample lines adjacent to the current block, information on the intra prediction mode of the current block comprises an MPM index only, and the intra prediction mode of the current block is derived as an MPM candidate mode indicated by the MPM index from among a plurality of MPM candidate modes included in the one or more MPM lists.
	As per clam 7, Lee discloses the method of claim 1,
Page 4 of 12U.S. Serial No.: 16/767,478PATENTDOCKET: PA4227-0wherein the configuring the reference sample comprises determining whether to apply a filtering for the reference sample; and applying, in case the filtering is determined to be applied, the filtering for the reference sample, and wherein the determining whether to apply the filtering is performed based on the intra prediction mode of the current block, a size of the current block, the selected reference sample line and a color component of the current block (¶ 94, 115, 116, and 133).
As per claim 8, Lee discloses the method of claim 7,
wherein the generating the prediction block of the current block by performing intra prediction for the current block comprises determining an interpolation filter for the intra prediction, and wherein the determining the interpolation filter is performed based on at least one among the intra prediction mode of the current block, the size of the current block and the color component of the current block (¶ 94, 115, 116, and 133).
As per claim 9, Lee discloses the method of claim 8,
.
As per claim 10, Lee discloses the method of claim 8,
wherein the interpolation filter is performed in a predetermined fractional sample unit, and the predetermined fractional sample unit is a 1/32 sample unit (¶ 94, 115, 116, and 133).
Regarding claim 11, arguments are analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments are analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments are analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments are analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments are analogous to those presented for claim 5 are applicable for claim 15.
Regarding claim 16, arguments are analogous to those presented for claim 6 are applicable for claim 16.
Regarding claim 17, arguments are analogous to those presented for claim 7 are applicable for claim 17.
claim 18, arguments are analogous to those presented for claim 8 are applicable for claim 18.
Regarding claim 19, arguments are analogous to those presented for claim 9 are applicable for claim 19.
Regarding claim 20, arguments are analogous to those presented for claim 1 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487